Citation Nr: 0201239
Decision Date: 02/06/02	Archive Date: 03/15/02

DOCKET NO. 95-09 361               DATE FEB 06, 2002

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Louisville, Kentucky

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a back and left
hip disability.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to August
1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the May 1994 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).
In April 1997, the Board remanded the case to the RO for additional
development. The RO complied with the instructions on remand and
returned the matter to the Board for further appellate review.

FINDINGS OF FACT

1. The veteran submitted a timely notice of disagreement and
substantive appeal following the May 1994 rating decision that
denied entitlement to the benefits sought on appeal.

2. On January 23, 2002, prior to the promulgation of a decision in
this appeal, the Board received notification from the veteran that
a withdrawal of the appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the veteran
have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 1991); 38
C.F.R. 20.202, 20.204(b), (c) (2001).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A substantive appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b)(2001). Withdrawal may be made by the appellant or by his
authorized representative, except that a representative may not
withdraw a substantive appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c) (2001).

In January 2002, the veteran submitted a written statement to the
Board that stated that he was satisfied with a 100 percent
evaluation for post-traumatic stress disorder and that he wished to
withdraw all pending issues. As the veteran has withdrawn this
appeal, there remain no allegations of errors of fact or law for
appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal and it is dismissed without
prejudice.

ORDER

The appeal is dismissed.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

3 -                                                               

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

4 -



